DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 17220365, filed 4/1/2021, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 22, 29 are objected to because of the following informalities:  
Claim 22 recites “the optical detectors”. It should be “the plurality of analog optical detectors”.
Claim 29 has same issue.  
Appropriate correction is required.

Allowable Subject Matter
Claims 22, 29 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 23 – 28, 30 - 35 would be allowable if rewritten to overcome the claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 22, 29:
The closest prior art is Farquharson et al. (U.S. Patent Publication 20210311585 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “a controller comprising: addressing circuitry that selectively drives each of the plurality of light sources and selectively activates each of the plurality of analog optical detectors, wherein each light source, when driven, generates modulated light output having a modulation frequency; and sampling circuitry operable to perform sampling of output from the optical detectors; and sampling disable circuitry operable to disable sampling of the output from the optical detectors for a duration of time.", in the context of the rest of the claimed limitations.
	Claims 23 – 28, 30 - 35 depend on claims 22, 29 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080042015 A1 discloses optical detector on [0004].
US 20020145776 A1 discloses optical detector on [0167].
US 5266792 discloses optical detector on Fig. 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693